Citation Nr: 0831518	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-31 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for beriberi.

2.	Entitlement to service connection for a disorder 
manifested by difficulty breathing.

3.	Entitlement to service connection for a disorder 
manifested by fatigability.

4.	Entitlement to service connection for a disorder 
manifested by dizziness.


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Esq.




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran's service record reflects Beleaguered Status from 
March 6, 1942 to May 5, 1942 as well as Recognized Guerilla 
Service and Regular Philippine Army Service from November 3, 
1942 to April 3, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and August 2003 rating 
decisions.  In June 2006, the Board denied the veteran's 
claims.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  A Joint 
Motion for Partial Remand was filed in September 2007.  By 
Order of the Court in September 2007, the motion was granted 
and a partial remand to the Board was ordered.  In February 
2008, the Board remanded this case to the RO for additional 
development 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	By an unappealed rating decision in January 1991, the RO 
denied service connection for beriberi because there was no 
evidence of the disease in service or after service.  

3.	Evidence received subsequent to the January 1991 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.

4.	The veteran complains of difficulty breathing, 
fatigability and dizziness, but no underlying disorder upon 
which compensation benefits may be established has been 
clinically identified or diagnosed. 


CONCLUSIONS OF LAW

1.	The January 1991 RO rating decision is final.  38 U.S.C. § 
4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).

2.	New and material evidence has not been submitted, and the 
claim of entitlement to service connection for beriberi is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2007).

3.	A disorder manifested by difficulty breathing was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

4.	A disorder manifested by fatigability was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

5.	A disorder manifested by dizziness was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in March 2008 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case issued in June 
2008 after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the notice letter 
provided to the appellant in March 2008 included the criteria 
for reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the March 2008 letter provided this notice.  
Although the notice was provided after the initial denial of 
the claims, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions.  

The Board further finds that the RO provided the necessary 
VCAA notice to the veteran and complied with its February 
2008 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the service medical records do not indicate a 
chronic disability. Additionally, the objective medical 
evidence of record does not show diagnoses of the claimed 
disabilities.  In view of the objective evidence of record 
which was negative for any complaints or findings of a 
chronic disability in service, and the absence of a 
disability after service, the Board finds the veteran's 
current assertions alone in the face of this objective 
evidence do not require VA to provide an examination.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (in determining whether lay evidence is 
satisfactory the Board may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran).  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide a veteran 
with a medical nexus opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (a medical opinion was not 
warranted when there was no reasonable possibility that such 
an opinion could substantiate the veteran's claim because 
there was no evidence, other than his own lay assertion, that 
reflected an injury or disease in service that may be 
associated with his symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, service verification documents and private medical 
records.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence- Beriberi

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claim for 
beriberi was denied by the RO in January 1991 because there 
was no evidence of the disease in service or a current 
diagnosis.  The veteran did not appeal this decision and the 
decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156.  The Board will address the 
evidence submitted since the January 1991 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims file prior to the denial 
of the claim in January 1991 included service medical records 
that did not show complaints or findings relating to 
beriberi.  The March 1946 processing affidavit similarly 
noted no relevant information.  In fact, the veteran denied 
that he sustained any illnesses in service.

Evidence associated with the claims file after the denial in 
January 1991 included the veteran's April 2003 application 
for compensation benefits, the March 2004 Notice of 
Disagreement, and July 2004 Substantive Appeal.  These 
documents show the veteran's contention that his beriberi was 
the result of a tropical illness that he contracted during 
service.  He explained that there was no proper treatment or 
medication available for him at that time.  He reported that 
after service he suffered from relapses, however, due to 
financial hardships, he could not be hospitalized and instead 
resorted to "cheap medicines or native medicines" for a 
temporary cure.  

Additionally, private medical records dated in March 2003 and 
a July 2003 medical certificate noted no relevant complaints 
or findings.  Private medical records dated in August 2003 
noted that the veteran was diagnosed with malnutrition.  

The Board finds that the statements and medical evidence 
associated with the claims file after the last final RO 
denial do not constitute new and material evidence as they do 
not raise a reasonable possibility of substantiating the 
claim.  The record continues to be devoid of medical evidence 
of a current diagnosis of beriberi or residuals of beriberi, 
evidence of in-service findings of beriberi, and medical 
evidence of a nexus between the claimed disorder and the 
veteran's military service, all of which are unestablished 
facts necessary to substantiate the claim.  Accordingly, 
having determined that new and material evidence has not been 
submitted, the claim is not reopened.

Service Connection - Difficulty Breathing, Fatigability and 
Dizziness

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Private medical evidence dated in July 1989 noted a diagnosis 
of polyneuritis in connection with diagnosed rheumatoid 
arthritis of the knee joints.  Records dated in March 2003 
noted no relevant complaints or findings.  A July 2003 
medical certificate noted that the veteran was diagnosed with 
pneumonia with no recurrence documented thereafter.  Records 
dated in August 2003 showed that the veteran complained of 
dyspnea on exertion and diagnoses of anemia and malnutrition 
were noted.  An x- ray report noted that views of the 
veteran's chest revealed clear lung fields.

There is no medical evidence of record that an underlying 
chronic disorder has been clinically identified or diagnosed 
with respect to the veteran's complained of symptoms of 
difficulty breathing, fatigability or dizziness.  Without a 
pathology to which the veteran's complained of symptoms can 
be attributed, there is no basis to find a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (providing that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted"), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  
Brammer, 3 Vet. App. at 225 (1992).  Accordingly, service 
connection for a disorder manifested by difficulty breathing, 
fatigability and dizziness is not warranted on the basis of 
the current evidence of record.

As the weight of the evidence is against the veteran's claims 
for service connection, the benefit-of-the-doubt does not 
apply. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).




	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for beriberi is 
not reopened.

Service connection for a disorder manifested by difficulty 
breathing is denied.

Service connection for a disorder manifested by fatigability 
is denied.

Service connection for a disorder manifested by dizziness is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


